10

Ut

12

13

14

15

16

17

18

19

20

21

ae

23

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA,
Plaintiff, Case No. CR19-203RSM
Vv. DETENTION ORDER

NORBERTO FLORES-LOPEZ,

Defendant.

 

 

 

The Court, having conducted a detention hearing pursuant to Title 18 U.S.C. § 3142(f),
and based upon the factual findings and statement of reasons for detention hereafter set forth,
finds that no condition or combination of conditions which the defendant can meet will
reasonably assure the appearance of the defendant as required and the safety of any other person
and the eommuiiy:

FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

(1) Defendant has been charged by complaint with count 1 Conspiracy to Distribute
Controlled Substances, count 2,3,4,6 Distribution of a Controlled Substance, and count 5
Distribution of a Controlled Substance with asset forfeiture allegations. The Court received
information about defendant’s personal history, residence, family, community ties, employment

ties, employment history, financial status, health and substance use. The Court received

DETENTION ORDER - 1

 
10

1]

12

Le

14

15

16

i7

18

19

20

21

ZZ

20

 

 

 

information on the nature and circumstances of the charges as well the behavior of friends and
family members during the investigation. The defendant through his attorney made argument for
his release. The defendant has a previous failure to appear and a revocation on a deferred
sentence based on noncompliance and new law violation.

It is therefore ORDERED:

(1) Defendant shall be detained pending trial and committed to the custody of the
Attorney General for confinement in a correctional facility separate, to the extent practicable,
from persons awaiting or serving sentences, or being held in custody pending appeal;

(2) Defendant shall be afforded reasonable opportunity for private consultation with
counsel;

(3) On order of a court of the United States or on request of an attorney for the
Government, the person in charge of the correctional facility in which Defendant is confined
shall deliver the defendant to a United States Marshal for the purpose of an appearance in
connection with a court proceeding; and

(4) The Clerk shall direct copies of this order to counsel for the United States, to

counsel for the defendant, to the United States Marshal, and to the United States Pretrial Services

Officer.

fe
DATED this 30 day of Dold, 2019.

    

PAULA L. MCCANDLIS
United States Magistrate Judge

DETENTION ORDER - 2

 
